
	
		I
		112th CONGRESS
		1st Session
		H. R. 3218
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Bucshon (for
			 himself and Mr. Huelskamp) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 1343 of the Patient Protection and
		  Affordable Care Act to ensure the privacy of individually identifiable health
		  information in connection with risk adjustment.
	
	
		1.Ensuring the privacy of
			 individually identifiable health information in connection with risk
			 adjustmentSection 1343 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 18063) is amended by
			 adding at the end the following new subsection:
			
				(d)Ensuring privacy
				of individually identifiable health informationIn establishing standards relating to the
				collection and sharing of risk-related data to carry out risk adjustment under
				this title, the Secretary shall not be provided access to data in individually
				identifiable form.
				.
		
